Filed 6/30/04 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2004 ND 123







City of Minot, 		Plaintiff and Appellee



v.



Trenton Jacob Kary, 		Defendant and Appellant







Nos. 20030343 & 20030344







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable William W. McLees, Judge.



AFFIRMED.



Per Curiam.



Trenton Jacob Kary, pro se, 1308 6
th
 Street NE, Minot, N.D. 58703, defendant and appellant.



Mark Ashley Flagstad, Assistant City Attorney, Ward County Courthouse, 315 3
rd
 Street SE, Minot, N.D. 58701-3998, for plaintiff and appellee.

City of Minot v. Kary

Nos. 20030343 & 20030344



Per Curiam.

[¶1]	
Trenton Jacob Kary appeals criminal judgments entered upon a jury verdict finding him guilty of driving under the influence of drugs or alcohol in violation of N.D.C.C. § 39-08-01(1)(b) and unlawful consumption of alcohol
 in violation of N.D.C.C. § 5-01-08.

[¶2]	We summarily affirm the criminal judgments entered against Kary for driving under the influence and for unlawful consumption of alcohol under N.D.R.App.P. 35.1(a)(3) and (4).

[¶3]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom

Carol Ronning Kapsner